ACCEPTED
                                                                                03-15-00429-CV
                                                                                        7950432
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          11/23/2015 1:52:30 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                           NO. 03-15-00429-CV

    __________________________________________________________
                                                       FILED IN
                                                  3rd COURT OF APPEALS
                 IN THE THIRD COURT OF APPEALS         AUSTIN, TEXAS
                          AUSTIN, TEXAS           11/23/2015 1:52:30 PM
                                                      JEFFREY D. KYLE
    __________________________________________________________
                                                           Clerk

          DENNIS DRAPER, GREG HADLEY, and CHARLES HUSTON,
                                 Appellants,

                                   v.

             AUSTIN MANUFACTURING SERVICES, I, INC.,

                                         Appellee.

       ______________________________________________________

                 On Appeal from No. D-1-GN-09-004416
            In the 353rd Judicial District Court, Travis County
                  Honorable Orlinda Naranjo, Presiding
       ______________________________________________________

           SECOND UNOPPOSED MOTION TO EXTEND TIME TO FILE
                   APPELLEE’S BRIEF ON THE MERITS
       ______________________________________________________

DYKEMA COX SMITH                        DYKEMA COX SMITH

Christopher D. Kratovil                 Kristina M. Williams
State Bar No. 24027427                  State Bar No. 24078303
Email: ckratovil@dykema.com             Email: kwilliams@dykema.com
1717 Main Street, Suite 4200            111 Congress Avenue, Suite 1800
Dallas, Texas 75201                     Austin, Texas 78701
(214) 462-6400 – Telephone              (512) 703-6300 – Telephone
(214) 462-6401 – Facsimile              (866) 793-5834 – Facsimile



                       COUNSEL FOR APPELLEE
     TO THE HONORABLE THIRD COURT OF APPEALS:

     Appellee   Austin   Manufacturing    Services, I, Inc.    (“Appellee”)

respectfully requests an additional fourteen (14) day extension of time,

until and through Monday, December 14, 2015, under Texas Rule of

Appellate Procedure 38.6(d), to file Appellee’s Brief on the Merits in this

proceeding. No party opposes or objects to this request for an extension of

time. In support of this Motion, Appellee shows as follows:

                                I.
                Background and Reasons for Extension

     Appellants filed a notice of appeal on July 14, 2015. Appellants’

Brief was originally due no later than September 16, 2015. Appellants

filed an Unopposed Motion for Extension of Time to file Brief of Appellants

on September 15, 2015. This Court granted Appellants’ Motion, setting

the due date for Appellants’ Brief as September 23, 2015. Appellants filed

a second Unopposed Motion for Extension of Time to file Brief of

Appellants on September 23, 2015.        This Court granted Appellants’

Motion, setting the due date for Appellants’ Brief on September 30, 2015.

Appellants filed their Brief on the Merits on September 30, 2015. Appellee

filed an Unopposed Motion for Extension of Time to file Brief of Appellee

on October 6, 2015. This Court granted Appellee’s Motion, setting the due


                                    1
date for Appellee’s Brief on November 30, 2015.         As such, Appellee’s

Response Brief on the Merits is presently due on Monday, November 30,

2015.

        In preparation of Appellee’s Brief, Appellee identified several items

from the Trial Court docket not part of the existing Clerk’s Record on

Appeal, including the Trial Court’s September 25, 2014 Letter Ruling and

several post-trial briefs prepared by the parties. Appellee made a request

to the Trial Court for preparation of a supplemental record on appeal on

November 13, 2015.       As of the date of this Motion, the parties await

preparation of this supplemental record on appeal.        Texas Courts and

Judicial Branch Agencies are closed on Thursday, November 26 and

Friday, November 27, 2015. Appellee seeks to extend the deadline for

their Brief so that Appellee may properly incorporate references to the

supplemental record in Appellee’s Brief.    Appellee respectfully requests a

fourteen (14) day extension of time to file Appellee’s Response Brief on the

Merits in this matter. See TEX. R. APP. P. 38.6(d).

                                II.
         Unopposed Request for Extension of Time and Prayer

        Appellee requests that the time to file their Response Brief on the

Merits be extended fourteen (14) days from November 30, 2015, until and



                                       2
including Monday, December 14, 2015. See TEX. R. APP. P. 38.6(d). This

relief is not sought for the purpose of delay, but so that justice may be

done in the disposition of the case.

     For these reasons, Appellee Austin Manufacturing Services, I, Inc.

respectfully requests that the Court grant this Motion to extend the due

date for the Response Brief on the Merits in this proceeding by fourteen

(14) days, until and including Monday, December 14, 2015.

                                   Respectfully submitted,
                                   DYKEMA COX SMITH

                                    /s/ Christopher D. Kratovil
                                   Christopher D. Kratovil
                                   State Bar No. 24027427
                                   1717 Main Street, Suite 4200
                                   Dallas, Texas 75201
                                   (214) 462-6400 - Telephone
                                   (214) 462-6401 – Facsimile

                                   Kristina M. Williams
                                   State Bar No. 24078303
                                   Email: kwilliams@dykema.com
                                   111 Congress Avenue, Suite 1800
                                   Austin, Texas 78701
                                   (512) 703-6300 – Telephone
                                   (866) 793-5834 – Facsimile

                                   COUNSEL FOR APPELLEE
                                   AUSTIN MANUFACTURING SERVICES,
                                   I, INC.




                                       3
                     CERTIFICATE OF CONFERENCE

      In accordance with the Texas Rules of Appellate Procedure, I certify that I

conferred via email with Counsel to the Appellants, Michael S. Truesdale of Law

Office of Michael S. Truesdale, PLLC, on November 19, 2015, who informed me

that his clients do not oppose any of the relief sought in this Motion. Therefore,

this Motion is submitted as unopposed.



                                      /s/ Kristina M. Williams
                                     Kristina M. Williams




                                         4
                                   CERTIFICATE OF SERVICE

        In accordance with the Texas Rules of Appellate Procedure, I certify that a

true and correct copy of this UNOPPOSED MOTION TO EXTEND TIME TO

FILE RESPONSE BRIEF ON THE MERITS was served upon the following

counsel of record by this Court’s electronic filing system on November 23, 2015:

        Mike Truesdale
        Law Office of Michael S. Truesdale PLLC
        801 West Avenue, Suite 201
        Austin, Texas 78701
        512.482.8671
        512.507.3812 cell
        866.847.8719 fax
        Email: mike@truesdalelaw.com

                                            /s/ Kristina M. Williams
                                           Kristina M. Williams

4837-5163-9339.1
ID\WILLIAMS, KRISTINA - 106453\000002




                                             5